DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on 2/17/2022 is acknowledged.
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/17/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2021 was filed before a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Status
Claims 1-20 are pending.
Claims 1, 9, and 17 are independent.
Claims 1-16 are original.
Claims 17-20 are withdrawn from further consideration as being drawn to a nonelected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1 and 9, the claims recite “the account reference number is not personal account information”.  An account reference number references a person’s account.  Therefore, the account reference number is necessarily personal account information.  As such, the limitation is unclear.
Dependent claims 2-8 and 10-16 do not remedy the deficiencies of claims 1 and 9 and are rejected accordingly.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case, claim 1 is directed to a “method”. 
Claim 1 is directed to the abstract idea of provisioning an account token, which is grouped under “certain methods of organizing human activity…fundamental economic practice” in Step 2A Prong One of the eligibility framework (see MPEP 2106.04 II). Claim 1 recites:
1. A method comprising:
receiving, from a first system, a communication comprising at least an account reference number, wherein the account reference number is not personal account information; 
creating a digitized account reference token for the account reference number; 
storing the digitized account reference token mapped to the account reference number in a token vault; and
provisioning the digitized account reference token to one or more user devices.
Accordingly, the claim recites an abstract idea (Step 2A Prong One: Yes).
This judicial exception is not integrated into a practical application because, when analyzed under Step 2A Prong Two, the additional elements of the claim, including “system”, “token vault”, and “user devices”, and “digitized” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use.  Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automating or implementing the acts of provisioning an account token. 
Accordingly, the claim does not recite additional elements that integrate the judicial exception into a practical application of that exception (Step 2A Prong Two: No).
When analyzed under Step 2B (see MPEP 2106.05), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself (Step 2B: No). Viewed as a whole, the combination of elements recited in the claims merely describe the concept of provisioning an account token using computer technology (e.g. “system”, “token vault”, and “user devices”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
Therefore, claim 1 is not patent eligible.
Independent claim 9 recites substantially similar limitations to representative claim 1 and is rejected accordingly.  Dependent claims 2-8 and 10-16 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-10, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (US 2017/0228723 A1).

Regarding claims 1 and 9, Taylor discloses a method comprising:
receiving, from a first system, a communication comprising at least an account reference number, wherein the account reference number is not personal account information (see para. 0050-0051);
creating a digitized account reference token for the account reference number (see para. 0050-0051); 
storing the digitized account reference token mapped to the account reference number in a token vault (see para. 0050-0051); and
provisioning the digitized account reference token to one or more user devices (see para. 0050-0051).


Regarding claims 2 and 10, Taylor discloses confirming that the digitized account reference token has been created (see para. 0050-0051).

Regarding claims 4 and 12, Taylor discloses wherein the account reference number is included in the communication in place of a personal account number, the personal account number being personal account information, wherein the account reference number has a same number of characters as the personal account number (see para. 0050-0051).

Regarding claims 5 and 13, Taylor discloses wherein the first system is a bank system (see para. 0054).

Regarding claims 6 and 14, Taylor discloses wherein the communication further comprises a flag indicating the account reference number is included in the communication (see para. 0037-0038).

Regarding claims 7 and 15, Taylor receiving, from an acquirer, transaction details including at least the digitized account reference token; identifying the account reference number from the token vault using the digitized account reference token; determining the first system corresponding to the account reference number; and communicating the transaction details and the account reference number to the first system (see para. 0058-0059).

Regarding claims 8 and 16, Taylor discloses wherein the token vault does not include personal account information (see para. 0058-0059).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of McCarthy (US 2015/0161596 A1).

Regarding claims 3 and 11, Taylor does not explicitly disclose wherein the communication further comprises a field assigned to a personal account number and a field assigned to the account reference number, the field assigned to the personal account number being empty.
McCarthy teaches wherein a communication comprises a field assigned to a personal account number and a field assigned to the account reference number, the field assigned to the personal account number being empty (see para. 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the communication of Taylor to include wherein the communication further comprises a field assigned to a personal account number and a field assigned to the account reference number, the field assigned to the personal account number being empty, i.e. assigning the account reference number to a field other than the field assigned to the personal account number.
One skilled in the art would have been motivated to make the modification in order to accommodate for different formats used by different services (see para. 0033).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692